DETAILED ACTION
Claims 1-2, 4-5, 7-9, 13-15 and 18-20 were rejected in the Office Action mailed on 04/15/2020. 
Applicant’s response filed 08/14/2020 is acknowledged.  In the response applicant amended claims 1, 15 and 19.  Claims 21-29 were added.
Claims 1-2, 4-5, 7-9, 13-15 and 18-29 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim limitations include two or more different RE2O3, which together total about 5 to about 80 mol % of the RE2O3.  The use of the RE2O3 makes the claim unclear as it is uncertain if the RE2O3 refers to the two or more different RE2O3 of the claim or are the RE2O3 of the rare earth zirconate set forth in claim 1.  Further, it is unclear how the two or more different RE2O3 present can total only be 5 to about 80 mol % of the RE2O3 present.  If two RE2O3 are present they would be in total 100 mol % of the RE2O3 necessarily.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 13, 15, 19-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20160257618), herein Jordan in view of Wu et al. (Low‐Thermal‐Conductivity Rare‐Earth Zirconates for Potential Thermal‐Barrier‐Coating Applications), herein Wu.

In regards to claim 1, Jordan teaches a thermal barrier coating to protect hot section components of equipment such as turbines [0031, 0035].   Jordan teaches the thermal barrier coating comprises a multilayer coating [Fig. 5, 0065- 0066].  One layer comprises gadolinium zirconate, Gd2O7Zr2,  and a second layer comprises yttrium aluminum garnet, YAG [0065, Fig. 5].  Jordan does not specifically teach the weight fraction of the YAG in the coating.  Jordan does however teach the YAG provides most or all the CMAS resistance of the coating and as shown in Fig.5 is in the majority of the coating [006].  Thus, the weight percent of YAG in the coating is expected to overlap the claimed range.  Jordan teaches the same garnet phase and zirconate phase as the claimed phases.  Thus, the rare earth aluminate is expected to be thermodynamically stable in contact with the low thermal conductivity phase at temperatures of at least 1200 °C, the zirconate is expected to have a low thermal conductivity and the YAG adds durability, See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.
Jordan does not the amount of RE2O3 in the zirconate. 
Wu teaches low‐thermal‐conductivity rare‐earth zirconates for TBC applications [Title, Abstract].  Wu teaches that Gd2O7Zr2 contains 33 mol% Gd2O3 [Pg. 3033].  Wu teaches the Gd2O7Zr2 comprises a pyrochlore phase [Pg. 3033, Table I].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Gd2O7Zr2 of Wu as the Gd2O7Zr2 of Jordan.  One would have been motivated to do so as it would have been the simple substitution of one known Gd2O7Zr2 for TBC for another and thus one would have had a reasonable expectation of success.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 13, Jordan teaches the coatings are applied to gas turbine engines components that are made of metal [0035].

In regards to claim 15, Jordan teaches the coatings are applied thermal spray such as EB-PVD [0034].


In regards to claim 19-20, 24, Jordan teaches a thermal barrier coating to protect hot section components of equipment such as turbines [0031, 0035].   Jordan teaches the thermal barrier coating comprises a multilayer coating [Fig. 5, 0065- 0066].  One layer of the multilayer coating consists of gadolinium zirconate, Gd2O7Zr2,  and the alternate second layer consists of yttrium aluminum garnet, YAG [0065, Fig. 5].  Jordan does not specifically teach the weight fraction of the YAG in the coating.  Jordan does however teach the YAG provides most or all the CMAS resistance of the coating and as shown in Fig.5 is in the majority of the coating [0006].  Thus, the weight percent of YAG in the coating is expected to overlap the claimed range.  Jordan teaches the same garnet phase and zirconate phase as the claimed phases.  Thus, the rare earth aluminate is expected to be thermodynamically stable in contact with the low thermal conductivity phase at temperatures of at least 1200 °C, the zirconate is expected to have a low thermal conductivity and the YAG adds durability, See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.
Jordan does not the amount of RE2O3 in the zirconate. 
Wu teaches low‐thermal‐conductivity rare‐earth zirconates for TBC applications [Title, Abstract].  Wu teaches that Gd2O7Zr2 contains 33 mol% Gd2O3 [Pg. 3033].  Wu teaches the Gd2O7Zr2 comprises a pyrochlore phase [Pg. 3033, Table I].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Gd2O7Zr2 of Wu as the Gd2O7Zr2 of Jordan.  One would have been motivated to do so as it would have been the simple substitution of one known Gd2O7Zr2 for TBC for another and thus one would have had a reasonable expectation of success.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 21, Jordan teaches the coating layers are applied thermal spray such as EB-PVD [0034].

In regards to claim 23, Jordan teaches the thermal barrier coating comprises a multilayer coating [Fig. 5, 0065- 0066].  The YAG and Gd2O7Zr2 layers are alternating layers [0065].  Jordan further teaches the alternating layers may be repeated in the coating [Fig. 5B].

In regards to claims 25-26, Jordan teaches a thermal barrier coating to protect hot section components of equipment such as turbines [0031].   Jordan teaches the thermal barrier coating comprises a multilayer coating [Fig. 5, 0065- 0066].  One layer comprises gadolinium zirconate, Gd2O7Zr2 and a second layer comprises yttrium aluminum garnet, YAG [0065, Fig. 5].  The YAG and Gd2O7Zr2 layers are alternating layers [0065].  Jordan further teaches the alternating layers may be repeated in the coating [Fig. 5B].  Jordan does not specifically teach the weight fraction of the YAG in the coating.  Jordan does however teach the YAG provides most or all the CMAS resistance of the coating and as shown in Fig. 5 is in the majority of the coating [006].  Thus, the weight percent of YAG in the coating is expected to overlap the claimed range.  Jordan teaches the same garnet phase and zirconate phase as though claimed.  Thus, the rare earth aluminate is expected to be thermodynamically stable in contact with the low thermal conductivity phase at temperatures of at least 1200 °C the zirconate is expected to have a low thermal conductivity and the YAG adds durability, See In re Best.
Jordan does not the amount of RE2O3 in the zirconate. 
Wu teaches low‐thermal‐conductivity rare‐earth zirconates for TBC applications [Title, Abstract].  Wu teaches that Gd2O7Zr2 contains 33 mol% Gd2O3 [Pg. 3033].  Wu teaches the Gd2O7Zr2 comprises a pyrochlore phase [Pg. 3033, Table I].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the Gd2O7Zr2 of Wu as the Gd2O7Zr2 of Jordan.  One would have been motivated to do so as it would have been the simple substitution of one known Gd2O7Zr2 for TBC for another and thus one would have had a reasonable expectation of success.

In regards to claim 27, Jordan teaches the coatings are applied thermal spray such as EB-PVD [0034].

In regards to claim 29, Jordan teaches the thermal barrier coating comprises a multilayer coating [Fig. 5, 0065- 0066].  The YAG and Gd2O7Zr2 layers are alternating layers [0065].  Jordan further teaches the alternating layers may be repeated in the coating [Fig. 5B].

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20160257618), herein Jordan in view of Wu et al. (Low‐Thermal‐Conductivity Rare‐Earth Zirconates for Potential Thermal‐Barrier‐Coating Applications), herein Wu as applied to claim 1 above and as evidence by and in further view of Litton et al. (20040175597), herein Litton.

In regards to claim 2, Jordan does not expressly teach that the lower YAG layer is a bond coating layer.
Litton teaches TBC for turbine components.  Litton teaches the coating includes a bond coat layer between the TBC and the substrate [Abstract].  Litton teaches YAG is a typical bond coating layer [0056].  Thus, the bottom YAG layer of Jordan is considered at bond coating layer.

In regards to claim 14, Jordan does not expressly teach that gas turbine engine component is a ceramic component.  
Litton teaches TBC for turbine components [Abstract].  Litton teaches that the ceramic TBC are for turbine components that are ceramic [0002, 0004-0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ceramic turbine component of Litton as the turbine component of Jordan.  One would have been motivated to do so as it would be the substitution of one known turbine component requiring a TBC for another and thus one would have had a reasonable expectation of success.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20160257618), herein Jordan in view of Wu et al. (Low‐Thermal‐Conductivity Rare‐Earth Zirconates for Potential Thermal‐Barrier‐Coating Applications), herein Wu as applied to claim 1 above and in further view of Subramanian (US 20100297409).

In regards to claims 4-5, Jordan does not expressly teach that the Gd2O7Zr2 layer comprises includes two or more different RE2O3, which together total about 5 to about 80 mol % of the RE2O3.
Subramanian teaches a thermal barrier coating for gas turbines [Abstract, 0003].   
The TBC comprises gadolinium zirconate which comprises from 56 wt % to 63 wt % of gadolinium oxide as powder, the remainder being zirconium oxide and secondary oxides, preferably hafnium oxide (up to 2 wt %) [0022].  Further, the gadolinium zirconate has a pyrochlore phase and comprises hafnium oxide [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added hafnium oxide as taught by Subramanian to the Gd2O7Zr2 of modified Jordan.  One would have been motivated to do so as Subramanian teaches that it is conventionally known to add hafnium oxide in Gd2O7Zr2 layers in TBC and thus one would have had a reasonable expectation of success.
As Wu teaches that Gd2O7Zr2 contains 33 mol% Gd2O3 [Pg. 3033], the addition of the hafnium oxide would still total within the claimed range.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20160257618), herein Jordan in view of Wu et al. (Low‐Thermal‐Conductivity Rare‐Earth Zirconates for Potential Thermal‐Barrier‐Coating Applications), herein Wu as applied to claim 1 above and in further view of Yamada et al. (US 20030059653).

In regards to claim 8, Jordan does not expressly teach that the YAG contains two or more different RE2O3.
Yamada teaches a corrosion resistant coating comprising YAG in which portions of the yttria or alumina are replaced with oxides selected from La2O3, Pr2O3, Nd2O3, Sm2O3, Eu2O3, Gd2O3, Tb2O3, Dy2O3, Ho2O3, Er2O3, Tm2O3, Yb2O3, La2O3  (i.e., second RE2O3) [Abstract, 0018, 0030-0031].  Yamada does not limit the amount of the replaced yttria or alumina thus the range of the second RE2O3 overlaps that of the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the YAG of Yamada with the second RE2O3 present as the YAG of modified Jordan.   One would have been motivated to do so as it would have been the simple substitution of one known YAG for another and thus one would have had a reasonable expectation of success.

In regards to claim 9, the range up to 10 mol%, includes zero mol% and thus modified Jordan meets the claim requirements.  


Claims 18, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 20160257618), herein Jordan in view of Wu et al. (Low‐Thermal‐Conductivity Rare‐Earth Zirconates for Potential Thermal‐Barrier‐Coating Applications), herein Wu as applied to claims 1 and 25 above and in further view of Fiest et al. (US 20110236657), herein Fiest.

In regards to claim 18, 22 and 28,  Jordan teaches the second layer is YAG and may further comprise YAP, but does not teach that the layer comprises/consists of GAP [0058].
Fiest teaches multilayer thermal barrier coatings [Abstract].  Fiest teaches that the coating may comprise gadolinium aluminum perovskite (GAP) or it may comprise yttrium aluminum perovskite (YAP) or it may comprise yttrium aluminum garnet (YAG) as the outer layer [0025-0026, 0030-0033].  Thus, Fiest teaches that a layer of YAG or YAP may be substituted with GAP.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the GAP layer of Fiest as the YAG layer of Jordan.  One would have been motivated to do so as Fiest teaches the layers may be substituted for one another and thus one would have had a reasonable expectation of success.
Response to Arguments
Applicant’s arguments, see Pgs. 1-4, filed 08/14/2020, with respect to the rejections of claims under Fiest (US 2009/0202864) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jordan et al. (US 20160257618), herein Jordan in view of Wu et al. (Low‐Thermal‐Conductivity Rare‐Earth Zirconates for Potential Thermal‐Barrier‐Coating Applications), herein Wu.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784